Mugglin, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered March 6, 2000, upon a verdict convicting defendant of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
The sole issue raised by counsel for defendant is that defendant’s concurrent prison terms of 2Vs to 7 years for driving while intoxicated and lVs to 4 years for aggravated unlicensed operation constitute harsh and excessive sentences. We disagree. Defendant has a lengthy history of alcohol-related driving offenses and has been the beneficiary of a substantial measure of judicial leniency on these prior occasions. In fact, only eight days prior to this arrest, he was placed on probation in Schoharie County following his conviction on identical charges.' Under these circumstances, we find no abuse of County Court’s sentencing discretion (see, People v Lancaster, 272 AD2d 719).
*729Of the eight issues raised by defendant in his pro se letter, six concern matters which are dehors the record and are unpreserved by an appropriate CPL 440.10 motion (see, e.g., People v Johnson, 288 AD2d 501), one is belied by the record, and the other is meritless. Moreover, neither the brief nor his pro se letter demonstrates the existence of any extraordinary circumstance that would warrant the exercise of our authority to reduce the sentence in the interest of justice.
Mercure, J.P., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.